      2:20-cv-02056-RMG          Date Filed 08/13/20    Entry Number 26        Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

                                  Case No. 2:20-cv-02056-RMG

 CADE CUNNINGHAM,

      Plaintiff,

 v.

 JUUL LABS, INC., et al.,

      Defendants.
                                                         /

          JOINT REPORT ON STATUS OF MDL TRANSFER PURSUANT TO
                     THE COURT’S JUNE 14, 2020 ORDER

       Pursuant to the Court’s Order of June 14, 2020 (Doc. 19), the parties jointly submit this

update on the status of this action’s transfer to MDL No. 2913.

       On June 25, 2020, Plaintiff filed a motion to vacate Conditional Transfer Order 33, which

conditionally transferred this action to the MDL. On July 7, 2020, Defendant Juul Labs, Inc. filed

an opposition to Plaintiff’s motion to vacate Conditional Transfer Order 33. On July 23, 2020,

Plaintiff filed a reply in support of her motion to vacate. The motion is under consideration with

the Judicial Panel on Multidistrict Litigation.

       Dated: August 13, 2020                       Respectfully submitted,

                                                    /s/ Courtney Shytle
                                                    Courtney Shytle
                                                    Federal # 7148
                                                    MCGUIREWOODS LLP
                                                    201 North Tryon Street
                                                    Suite 3000
                                                    Charlotte, NC 28202
                                                    Telephone: (704) 343-2110
                                                    Facsimile: (704) 443-8710
                                                    cshytle@mcguirewoods.com

                                                    Attorney for Defendant Juul Labs, Inc.
2:20-cv-02056-RMG   Date Filed 08/13/20    Entry Number 26       Page 2 of 2




                                      /s/ John H. Guerry
                                      John H. Guerry, Esquire, (Fed. I.D. 12155)
                                      Jerry N. Theos, Esquire, (Fed I.D. 4055)
                                      THEOS LAW FIRM, LLC
                                      11 State Street
                                      Charleston, South Carolina 29401
                                      Telephone: (843) 577-7046
                                      Fax: (843) 203-4985
                                      john@theoslaw.com
                                      jerry@theoslaw.com

                                      James W. Lampkin, II (LAM012)
                                      Joseph VanZandt (VAN053)
                                      BEASLEY ALLEN CROW
                                      METHVIN PORTIS & MILES, LLC
                                      234 Commerce Street
                                      Montgomery, AL 36103
                                      Tel: 334-269-2343
                                      James.Lampkin@BeasleyAllen.com
                                      Joseph.VanZandt@BeasleyAllen.com

                                      Attorneys for Plaintiff




                                  2
